Citation Nr: 1022513	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  05-36 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include as secondary to service-connected left shoulder, 
left wrist, and right wrist disabilities.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel




INTRODUCTION

The Veteran served in the Puerto Rico Army National Guard 
from 1964 to February 2003, with regular periods of active 
duty for training throughout the duration of this service.  
The Veteran served on active duty from September 2002 to 
February 2003.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO).  This case was 
remanded by the Board in July 2008 for additional 
development.  In an April 2009 decision, the Board denied the 
claim on appeal.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Based on a March 2010 Joint Motion for Remand (Joint Motion), 
the Court remanded this appeal in March 2010 for development 
in compliance with the Joint Motion.


VACATUR

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, the Court remanded the Board's 
decision with respect to the psychiatric disability issue, 
finding that the Board's April 2009 decision failed to 
provide adequate reasons and bases for why the Board found a 
November 2003 VA psychiatric opinion more probative than a 
May 2006 private psychiatric opinion.  Therefore, the 
decision of April 2, 2009 failed to provide the Veteran due 
process under the law.  Accordingly, in order to prevent 
prejudice to the Veteran, that part of the April 2, 2009 
decision of the Board that denied service connection for a 
psychiatric disorder, must be vacated, and a new decision 
will be entered as if that part of the April 2, 2009 decision 
by the Board had never been issued.




FINDINGS OF FACT

The preponderance of the medical evidence of record does not 
show that the Veteran's currently diagnosed psychiatric 
disorder is related to military service or to a 
service-connected disability


CONCLUSION OF LAW

A psychiatric disorder was not incurred in, or aggravated by, 
active military service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to initial adjudication, letters dated 
in October 2003 and November 2003 satisfied the duty to 
notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  A VA 
examination sufficient for adjudication purposes was provided 
to the Veteran in connection with his claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although Veterans Claims Assistance Act 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).  Finally, the 
March 2010 Joint Motion, signed by the Veteran's 
representative, specifically cited the statutory regulations 
governing the duty to notify and assist.  Accordingly, the 
evidence shows that the Veteran's representative had actual 
knowledge of the applicable duty to notify and assist 
regulations.  As such, the Board finds that the Veteran was 
supplied with information sufficient for a reasonable person 
to understand what was needed.  See Sanders, 487 F.3d 881.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Veteran's service treatment records are negative for any 
complaints or diagnosis of a psychiatric disorder.

After separation from military service a July 2003 private 
medical report gave a diagnosis of depression.  The medical 
evidence of record shows that a psychiatric disorder has been 
consistently diagnosed since July 2003.

In a September 2003 VA hospital discharge report, the Veteran 
reported

ongoing marital problems but identifies 
his recent time spent in Kuwait (six 
months) as the precipitant for his 
symptoms.  He spent from September (2002) 
until February (2003) in Kuwait and 
during that time he had an accident while 
on his bike and fractured his right 
wrist, left wrist and left shoulder.

The diagnosis was depression, not otherwise specified.

A November 2003 VA mental disorders examination report stated 
that the Veteran's claims file had been reviewed.  The 
Veteran reported that he was depressed "because he could not 
work, does not have an income, has many debts, could not 
sleep, and has sudden crying spells.  He complains of gastric 
problems all the time. . . .  he is greatly affected by his 
economical situation."  After mental status examination, the 
diagnosis was depressive disorder, not otherwise specified.  
The examiner stated that "[b]ased on the [V]eteran's 
psychiatric records, history and evaluations, we find that 
his neuropsychiatric condition is not due to, nor related to 
his service-connected conditions."

February 2004, April 2004, and August 2004 VA outpatient 
mental health reports gave diagnoses of major depression with 
psychotic features.

A May 2005 private psychiatric report stated that the Veteran 
"reported he had communication problems with a sergeant, 
while been in Kuwait. . . .  [He] reported he experienced a 
traumatic event in Kuwait which [caused his psychiatric 
symptoms.]"  After mental status examination, the diagnoses 
were major depressive disorder, recurrent, severe, chronic 
post-traumatic stress disorder, and generalized anxiety 
disorder.


In a May 2006 private psychiatric report, the Veteran

said that he was under great stress and 
tension at war areas, he was always 
expecting negative things to happen, he 
remembers the accident he had, thinks 
[it] is going to happen again to him.  
Remembers traumatic situations that 
happened to fellow soldiers, says has 
nightmares with it.  He returned from war 
scenario and was feeling tense, 
depressed, very irritable, with lack of 
motivation in life and no interest on 
things he like to do before.

After mental status examination, the diagnosis was major 
depressive disorder, recurrent, with psychotic features.  The 
examiner stated that the Veteran "has an emotional condition 
that was caused at the wa[r] area, it is secondary to his 
physical limitations that I consider that are of enough 
magnitude and severity to cause a depressive condition as the 
one this [Veteran] has."

A March 2007 VA outpatient mental health report gave a 
diagnosis of major depression with psychotic features, as 
well as rule out mood disorder secondary to medical 
condition.  The examiner noted the general medical conditions 
as gastroesophageal reflux disease (GERD), dyspepsia, 
sensorineural hearing loss, hypercholesterolemia, tendinitis, 
erectile dysfunction, reflex sympathetic dystrophy of the 
limb, orchitis, hypertension, tinea versicolor, pain in joint 
involving lower leg, orchitis, colonic polyps: status post 
polypectomy, cervical stenosis, and cervical disc 
displacement.

A December 2007 VA outpatient mental health report gave a 
diagnosis of major depression with psychotic features, as 
well as role out mood disorder secondary to medical 
condition.  The examiner noted the general medical conditions 
as GERD, dyspepsia, sensorineural hearing loss, 
hypercholesterolemia, tendinitis, erectile dysfunction, 
reflex sympathetic dystrophy of the limb, orchitis, 
hypertension, tinea versicolor, pain in joint involving lower 
leg, orchitis, colonic polyps: status post polypectomy, 
cervical stenosis, cervical disc displacement, and low back 
pain.


An April 2009 private medical report stated that the Veteran 
had a history of erectile dysfunction, GERD, major 
depression, hearing loss, neuropathy, high blood pressure, 
hypercholesterolemia, reflex sympathetic dystrophy of limbs, 
and cervical and lumbar problems.  The examiner cited 
numerous physical limitations and complaints the Veteran 
experienced secondary to his back and neck disorders, 
including the need to use crutches and pain "so extreme he 
needs a wheelchair."  The report also stated that the 
Veteran had significant gastric complaints "as a result of 
the food he had in Kuwait."  These symptoms were reported as 
sometimes being sufficiently severe that "he prefers not to 
eat because he can not tolerate the pain."  He examiner 
stated that as a result of these problems, the Veteran was 
not able to work, had economic problems, and was unable to 
complete basic daily activities.  The report stated that the 
Veteran's depression was "a consequence" of these factors.  
The examiner concluded that

it is more probable than not that his 
neck and back problem is service 
connected secondary to his accident and 
also his psychiatric problems is more 
probable than not service connected 
secondary to the conditions presented 
after the accident.  Also his stomach 
problem is more probable than not service 
connected secondary to the food he had in 
Kuwait.

A December 2009 VA outpatient mental health report gave 
diagnoses of major depression with psychotic features and 
mood disorder secondary to medical condition by history.  The 
examiner noted the general medical conditions as GERD, 
dyspepsia, sensorineural hearing loss, hypercholesterolemia, 
tendinitis, erectile dysfunction, reflex sympathetic 
dystrophy of the limb, orchitis, hypertension, tinea 
versicolor, pain in joint involving lower leg, orchitis, 
colonic polyps: status post polypectomy, cervical stenosis, 
cervical disc displacement: cervicalgia, low back pain, 
marital/family problems, interpersonal problems, a bladder 
disorder, flatulence, eructation, gastric pain, and knee 
arthralgia.

The preponderance of the medical evidence of record does not 
show that the Veteran's currently diagnosed psychiatric 
disorder is related to military service or to a 
service-connected disability.  The Veteran's service 
treatment records are negative for any complaints or 
diagnosis of a psychiatric disorder.  While the medical 
evidence of record shows that the Veteran has a current 
diagnosis of a psychiatric disorder, the preponderance of the 
medical evidence does not show that it is related to military 
service or a service-connected disability.

The preponderance of the medical evidence of record shows 
that the Veteran's psychiatric disorder is related to various 
currently diagnosed medical conditions.  The September 2003 
VA hospital discharge report and the May 2005 private 
psychiatric report both include the Veteran's statements that 
his psychiatric disorder began in service and/or was related 
to his service-connected disabilities.  However, these 
statements are not competent etiological evidence, as they 
are based entirely on the Veteran's own statements and do not 
include any independent commentary from the various 
examiners.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  
Medical professionals are not competent to transform a lay 
history, unenhanced by medical comment, into competent 
medical evidence based on their status as medical 
professionals.  LeShore v. Brown, 8 Vet. App. 406 (1995).

The remaining medical evidence of record either provides no 
etiology as to the diagnosis of the psychiatric disorder or 
relates the Veteran's currently diagnosed psychiatric 
disorder to the Veteran's general medical condition.  The 
only disabilities that are service connected are a left 
shoulder disability, a left wrist disability, and a right 
wrist disability.  There is only one medical report of record 
which provides a detailed discussion of which of the 
Veteran's numerous medical disorders and symptoms are the 
specific cause of his currently diagnosed psychiatric 
disability.  The April 2009 private medical report 
specifically identifies three disabilities as causing the 
Veteran's psychiatric disorder: a neck disorder, a back 
disorder, and a stomach disorder.  None of these disorders is 
currently service-connected.  In addition, the November 2003 
VA mental disorders examination report specifically found 
that the veteran's psychiatric disorder was not related the 
veteran's service-connected disabilities.  Thus, the 
preponderance of the medical evidence of record shows that 
the Veteran's psychiatric disorder is related to 
nonservice-connected disabilities.

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed psychiatric disorder is related 
to military service or a service-connected disability.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the Veteran is not 
competent to make a determination that his currently 
diagnosed psychiatric disorder is related to military service 
or a service-connected disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, the preponderance of the medical 
evidence of record does not show that the Veteran's currently 
diagnosed psychiatric disorder is related to military service 
or a service-connected disability.  As such, service 
connection for a psychiatric disability is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
medical evidence of record does not show that the Veteran's 
currently diagnosed psychiatric disorder is related to 
military service or to a service-connected disability, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The part of the April 2, 2009 decision of the Board that 
denied service connection for a psychiatric disorder is 
vacated.

Service connection for a psychiatric disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


